Citation Nr: 1700964	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for left foot hallux valgus, status post toenail removal.

2.  Entitlement to a compensable rating for right foot hallux valgus, status post toenail removal.  

3.  Entitlement to a disability rating in excess of 20 percent for radiculopathy, right upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1994.

These matters came to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in July 2014; the transcript is of record.

These matters were remanded in April 2015.  

In April 2015, the Board denied entitlement to an effective date earlier than July 12, 2011 for the grant of service connection for right Achilles tendonitis.  Despite this denial, the Appeals Management Center (AMC) included this issue in the July 2015 Supplemental Statement of the Case and the Veteran's representative included this issue in the Informal Hearing Presentation.  The Board's April 2015 decision is final, and this effective date issue is not in appellate status.  

The issue of entitlement to a disability rating in excess of 20 percent for radiculopathy, right upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the rating period on appeal, left foot hallux valgus has been  manifested by pain, disturbance of locomotion, and lack of endurance.

2.  Throughout the rating period on appeal, right foot hallux valgus has been manifested by pain, disturbance of locomotion, and lack of endurance.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for left foot hallux valgus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015). 

2.  The criteria for a disability rating of 10 percent for right foot hallux valgus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In June 2010, the Veteran was sent a letter that provided information as to what evidence was required to substantiate the increased rating issues and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, such as obtaining records and VA examinations, so there has been substantial compliance with the Board's April 2015 Remand.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual folder contains the Veteran's VA treatment records.  Moreover, her statements and testimony in support of the claims are of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Court has held that that provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the July 2014 hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the symptoms attributed to the injury or disability.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103 (c)(2) as interpreted in Bryant.  The issues were remanded to assess the severity of her disabilities.  

The Veteran has undergone VA examinations, which are adequate for rating purposes and are addressed in detail below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Criteria & Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40 ); see Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes: his contentions, treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under Diagnostic Code 5280, a 10 percent disability rating is warranted for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

It is noted that service connection is also in effect for right Achilles tendonitis, rated 10 percent disabling per Diagnostic Code 5284.  Such rating is not in appellate status.

Initially, the Board notes that the evidence of record does not support a finding of severe hallux valgus, as there has not been resection of the metatarsal head.  Specifically, the June 2015 VA examiner opined that her bilateral hallux valgus is less than moderate in severity and is not equivalent to amputation of the great toe.  

While the schedular criteria have not been met, the Board is cognizant of the DeLuca factors.  At the July 2010 VA examination, the Veteran reported experiencing unpredictable flare-ups which required her to elevate the feet and apply ice.  Physical examination revealed calluses bilaterally on the big toe and small toe of both feet, with hallux valgus deformities bilaterally at 15 degrees, but the MTP joint at the great toe nontender bilaterally.  The June 2015 VA examination reflects complaints of worsening pain after exertion and during the winter.  She reported being unable to wear certain shoes or tolerate exertional activity.  The examiner characterized her symptoms as mild or moderate.  On objective examination, there was pain on weight-bearing, pain on non weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance affecting both feet.  

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  

As the Veteran's pain associated with her feet result in additional functional loss, specifically disturbance of locomotion, interference with standing, and lack of endurance, the Board finds that separate 10 percent ratings are warranted to compensate the Veteran for her functional impairment.  The objective findings of the examiner support a finding that the Veteran's pain affects the normal working movement of her feet, affecting her coordination and endurance.  While acknowledging the examiner's statement that most of the Veteran's foot discomfort is from chronic Achilles tendonitis, plantar warts, and Raynaud-like symptoms in the toes, the objective findings support a finding of functional limitations associated with her hallux valgus.  Likewise, the examiner did not specify the symptoms or functional limitations associated with each disability.  Thus, based on the objective findings of record and resolving all doubt in favor of the Veteran, the evidence supports the criteria for separate 10 percent disability ratings.  Such ratings compensate her for her functional impairment associated with her bilateral hallux valgus.  

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular evaluations are adequate.  The medical and lay evidence reflects that the Veteran suffers from pain in the feet with some functional loss and impairment as a result.  This functional loss has been captured by the current ratings as described above.   The Board also notes that the Veteran has not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture.  Accordingly, referral for extraschedular consideration is not for application here.  

Regarding collective impact, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds such is the case here and it will not be discussed.

At this juncture, the Veteran has not raised the issue of entitlement to a total disability rating due to individual unemployability (TDIU) as a result of her service-connected disabilities, nor has any evidence been submitted in support of a claim for a TDIU; thus, this issue will not be addressed at this time.


ORDER

Entitlement to a 10 percent disability rating for left foot hallux valgus, status post toenail removal, is granted.

Entitlement to a 10 percent disability rating for right foot hallux valgus, status post toenail removal, is granted.  


REMAND

In a September 2015 rating decision, the RO granted entitlement to service connection for radiculopathy, right upper extremity, assigning a 20 percent disability rating, effective April 13, 2015.  In September 2015, the Veteran filed a notice of disagreement with the disability rating assigned.  While the RO acknowledged the RO's notice of disagreement in October 2015 correspondence, to date a statement of the case has not been issued.  Thus, a remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 241(1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regard to the issue of entitlement to an initial increased rating for radiculopathy, right upper extremity.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


